                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  PATRICK S. RYAN,                                  Case No. 20-cv-05948-VC
                 Plaintiff,
                                                    ORDER TO RESPOND TO
          v.                                        APPLICATION FOR TEMPORARY
                                                    RESTRAINING ORDER
  DONALD J. TRUMP, et al.,
                                                    Re: Dkt. No. 12
                 Defendants.



       The federal defendants are ordered to respond to the application for a temporary

restraining order by Thursday, September 10, 2020 at 5:00 p.m. Any reply is due Saturday,

September 12 at 5:00 p.m. A hearing is scheduled for Tuesday, September 15 at 9:00 a.m. If the

Court determines that the matter can be decided without a hearing, it will notify the parties the

day before.

       Ryan is ordered to serve defendants with this order no later than tomorrow, September 9,
2020. Ryan must file proof of service no later than 5:00 p.m. tomorrow.



       IT IS SO ORDERED.

Dated: September 8, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
